Name: Commission Regulation (EEC) No 2714/83 of 29 September 1983 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268 /26 Official Journal of the European Communities 30 . 9 . 83 COMMISSION REGULATION (EEC) No 2714/83 of 29 September 1983 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1764/83 (3), as last amended by Regulation (EEC) No 2589/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1764/83 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 0 OJ No L 163 , 22 . 6 . 1983 , p. 56 . (') OJ No L 172, 30 . 6 . 1983 , p. 31 . (4 OJ No L 256, 16 . 9 . 1983 , p. 19 . 30 . 9 . 83 Official Journal of the European Communities No L 268/27 ANNEX to the Commission Regulation of 29 September 1983 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 22,99 04.01 A I b) 0120 20,58 04.01 A II a) 1 0130 20,58 04.01 A II a) 2 0140 25,41 04.01 A II b) 1 0150 19,37 04.01 A II b) 2 0160 24,20 04.01 B I 0200 52,73 04.01 B II 0300 111,54 04.01 B III 0400 172,38 04.02 A I 0500 16,83 04.02 A II a) 1 0620 91,99 04.02 A II a) 2 0720 126,41 04.02 A II a) 3 0820 128,83 04.02 A II a) 4 0920 190,68 04.02 A II b) 1 1020 84,74 04.02 A II b) 2 1120 119,16 04.02 A II b) 3 1220 121,58 04.02 A II b) 4 1320 183,43 04.02 A III a) 1 1420 24,84 04.02 A III a) 2 1520 33,53 04.02 A III b) 1 1620 111,54 04.02 A III b) 2 1720 172,38 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 0,8474 (4) 04.02 B I b) 1 bb) 2320 per kg 1,1916 04.02 B I b) 1 cc) 2420 per kg 1,8343 (4) 04.02 B I b) 2 aa) 2520 per kg 0,8474 0 04.02 B I b) 2 bb) 2620 per kg 1,1916 0 04.02 B I b) 2 cc) 2720 per kg 1 ,8343 (  ') 04.02 B II a) 2820 47,78 04.02 B II b) 1 2910 per kg 1,11 54 (  *) 04.02 B II b) 2 3010 per kg 1,7238 0 04.03 A 3110 202,80 04.03 B 3210 247,42 04.04 A 3300 200,1 2 (6) 04.04 B 3900 167,78 O 04.04 C 4000 143,23 (8) 04.04 D I a) 4410 150,68 (9) 04.04 D I b) 4510 157,10 0 04.04 D II 4610 253,82 04.04 E I a) 4710 1 67,78 04.04 E I b) 1 4800 185,63 H No L 268/28 Official Journal of the European Communities 30 . 9 . 83 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 }60,56 (") 04.04 E I c) 1 5210 120,42 04.04 E I c) 2 5250 257,28 04.04 E II a) 5310 167,78 04.04 E II b) 5410 257,28 17.02 A II 5500 41,05 (12) 21.07 F I 5600 41,05 23.07 B I a) 3 5700 65,98 23.07 B I a) 4 5800 85,47 23.07 B I b) 3 5900 79,40 23.07 B I c) 3 6000 63,95 23.07 B II 6100 85,47 30 . 9 . 83 Official Journal of the European Communities No L 268 /29 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 16,74 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 16,74 ECU. (6) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland . Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand . (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that .Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania or Turkey and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania , Turkey or Cyprus,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. ( 12) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lacto . . syrup falling within subheading 17.02 A II . C 3) For the purposes of tariff subheading ex 23.07 B 'milk products ' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.